Citation Nr: 0738673	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the issue of entitlement to service connection 
for rheumatoid arthritis is properly on appeal to the Board.  

2.  Entitlement to service connection for joint problems and 
body aches, to include rheumatoid arthritis, and to include 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for cough, to include 
as due to an undiagnosed illness.  

5.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for vision problems, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for stomach cramping, 
to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for nausea, to include 
as due to an undiagnosed illness.  

10.  Entitlement to service connection for diarrhea/irritable 
bowel syndrome, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for a skin disorder 
manifested by itching, to include as due to an undiagnosed 
illness.  

12.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.  

13.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

14.  Entitlement to service connection for speech changes, to 
include as due to an undiagnosed illness.  

15.  Entitlement to service connection for stress/depression, 
to include as due to an undiagnosed illness.  

16.  Entitlement to service connection for sleep difficulty, 
to include as due to an undiagnosed illness.  

17.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.  

18.  Entitlement to service connection for concentration 
problems, to include as due to an undiagnosed illness.  

19.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder and post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1990 to August 
1990 and from December 1990 to May 1991, to include service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Periods of Reserve service are shown. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in July 2003, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  The Board notes that the appellant 
did not respond to the AOJ's December 20, 2006 letter 
requesting clarification in regard to a request for a Board 
hearing.  Thus, the hearing requests, to include those 
contained in the August 1998 and November 1998 VA Form 9s, 
are considered withdrawn.  

The issues of entitlement to service connection for joint 
problems, body aches, fatigue, cough, shortness of breath, 
visions problems, weight loss, stomach cramping, nausea, 
diarrhea, to include irritable bowel syndrome, skin disorder 
manifested by itching, hair loss, headaches, speech changes, 
stress/depression, sleep difficulty, memory loss, and 
concentration problems are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and 
anxiety disorder, is attributable to service.  

2.  The appellant has perfected an appeal in regard to the 
issue of entitlement to service connection for joint problems 
and body aches, to include rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and 
anxiety disorder, was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  The appellant filed a timely substantive appeal on the 
claim of entitlement to service connection for joint problems 
and body aches, to include rheumatoid arthritis and the Board 
has jurisdiction to consider this matter.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

I.  Service Connection

Criteria & Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2007).

Essentially, the appellant asserts that she has an acquired 
psychiatric disorder as a result of service in the Persian 
Gulf.  The Board notes that in October 2007, the appellant's 
representative asserted that the evidence supported not only 
a diagnosis of PTSD, but also anxiety disorder.  In that 
regard, the Board notes that there are various diagnoses of 
record.  

On VA examination in October 1997, the examiner stated that 
the appellant's symptoms satisfied the diagnostic criteria 
for PTSD under the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  In December 1997, the diagnoses 
included PTSD, depressive disorder, not otherwise specified 
secondary to PTSD, anxiety disorder, not otherwise specified 
secondary to PTSD, generalized anxiety disorder secondary to 
PTSD, and disassociative disorder, not otherwise specified, 
secondary to PTSD.  On VA examination in March 2005, the 
relevant diagnosis was social phobia.  On VA examination in 
October 2006, the examiner stated that the appellant's 
symptoms did not meet the criteria for a diagnosis of PTSD.  
The examiner entered a diagnosis of anxiety disorder, not 
otherwise specified, noting it more accurately depicted the 
appellant's symptoms than a diagnosis of social phobia.  

In addition, in August 2006, the service department verified 
that during service in the Gulf, the appellant's unit was 
placed on alert for a possible scud attack and that all 
personnel were required to don chemical protective suits and 
man their fighting positions.  The records note that the Air 
War had started and the troops could hear the munitions 
placed on targets in Iraq.  The unit was directed to go into 
chemical defense posture twice, but there was no chemical 
attack.  Thereafter, the unit was moved to the main 
logistical base of VII Corps during the ground war.  As the 
ground attack commenced, units and detachments started moving 
out to support the advance of VII Corps northward into Iraq.  

In reaching a determination in this matter, the Board notes 
that the probative value of a medical opinion is based on a 
multitude of factors, to include a physician's knowledge and 
skill in analyzing the data, access to the claims file, and 
the thoroughness and detail of the opinion.  As is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this 
case, the Board finds all of the VA opinions to be of 
probative value.  In addition, although the examiners are at 
variance as to the most appropriate diagnosis, there are 
competent opinions which provide a nexus between an acquired 
psychiatric disorder and service.  

Significantly, the March 2005 VA examiner stated that it was 
at least as likely as not that the appellant's anxiety 
disorder was related to service.  The October 2006 VA 
examiner stated that it was at least as likely as not that 
the appellant's experiences in the Persian Gulf partially 
contributed to the development of her anxiety symptoms, 
noting her anxiety appeared to be largely related to concerns 
regarding her safety and potential threat.  In addition, the 
December 1997 VA psychiatrist determined that the appellant's 
symptoms met the criteria for a diagnosis of PTSD, noting 
that given the appellant's feelings about lack of safety and 
security in the military, combined with her belief that the 
government was willing to put her in harm's way without 
concern for her well-being, that she should consider 
separating from the Reserves as repetitive exposure/re-
experiencing of in-service events on a regular basis could 
interfere with her ability to make progress with her PTSD.  
In addition, PTSD was specifically related to the documented 
in-service stressor of having been exposed to warfare gases 
and to having come under attack from scud missiles.  The 
Board notes that while the service records reflect no actual 
chemical attacks occurred, there was clearly a belief that an 
attack was imminent.  In addition, the records establish 
missile attacks in close proximity to the appellant's unit.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Thus, the Board 
finds that there is a diagnosis of PTSD, a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and, credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).  

The Board finds that the evidence is in favor of service 
connection for an acquired psychiatric disorder, to include 
PTSD and anxiety disorder.  Consequently, the benefits sought 
on appeal are granted.  

II.  Jurisdiction

The threshold question in regard to the claim of entitlement 
to service connection for rheumatoid arthritis is whether the 
appellant perfected an appeal in regard to that issue.  Under 
the provisions of 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2007).

Essentially, and as noted by the AOJ in the March 2003 rating 
decision, the appellant seeks service connection for joint 
problems and body aches, to include rheumatoid arthritis 
under some theory of entitlement, to include traditional 
service connection and/or as due to an undiagnosed illness.  
In that regard, the Board notes that a new etiological theory 
does not constitute a new claim.  Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  Regardless, while not a model of 
clarity, the record establishes that an appeal has been 
perfected in regard to the issue of joint pain and body 
aches, to include rheumatoid arthritis.  

By way of history, the Board notes that the appellant filed a 
claim for arthritis in February 1996.  In the March 1996 
rating decision, the AOJ denied service connection for joint 
problems and body aches with cramping and numbness as due to 
an undiagnosed illness, to include generalized myalgia and 
knee arthralgias.  The appellant did not file a notice of 
disagreement.  The Board notes that in an August 1996 letter 
to the appellant, the AOJ explicitly stated that her claims, 
to include joint problems and rheumatoid arthritis were being 
reviewed "again," evidencing the AOJ's recognition that the 
claim for arthritis had been considered in the August 1996 
rating decision as part and parcel of the denial of service 
connection for joint pain and body aches, with arthralgia.  
This determination is in accord with not only with common 
sense, as arthralgia, or joint pain, is commonly a 
manifestation of the underlying pathology of arthritis, but 
also with the AOJ's March 2003 determination in this regard.  

In an August 1997 rating decision, the AOJ denied, among 
other disorders, joint problems and body aches, and again, 
arthralgia was noted.  In August 1997, the appellant filed a 
notice of disagreement with the claimed disorders denied in 
the August 1997 rating decision, to include the claim in 
regard to "joint problems and body aches."  In addition, 
the document contains the following statement:  "I have not 
been certified as to my rhumotorial [sic] arthritis claim."  
Thereafter, a statement of the case was issued in November 
1997 in regard to the issue of "service connection for joint 
problems and body aches, to include rheumatoid arthritis."  
Clearly, at that time, the AOJ considered joint problems and 
body aches to be part and parcel of the claim for rheumatoid 
arthritis, and that an appeal in regard to that issue had 
been initiated, and such was signaled to the appellant with 
the issuance of the statement of the case.  

Thereafter, the appellant had a personal hearing at the RO 
before a hearing officer on February 3, 1998.  Implicit in 
the transcript of the hearing is that both the AOJ and the 
appellant understood that an appeal had been initiated in 
regard to the claim of entitlement to service connection for 
rheumatoid arthritis.  The following is a portion of the 
opening statement provided by the appellant's representative 
(first initial of last names used in citing to testimony -- 
Mr. D - Hearing Officer; Mr. J - appellant's representative; 
and Ms. H - appellant):  

Mr. J:		Thank you, Mr. D.  The issues this 
morning, the service connection for PTSD, service 
connection for the rheumatoid arthritis, and the 
service connection for the undiagnosed illnesses 
which are correct.  We will cover those each as we 
get in to them.  . . . Transcript at 1 (1998).  

Thus, it is clear that the issue of entitlement of service 
connection for rheumatoid arthritis was raised at the 
hearing.  In addition, the hearing transcript reflects that 
the Hearing Officer specifically addressed procedural 
matters.  To that end, the transcript, beginning at page 9, 
reflects the following:  

Mr. D:		Ms. H, the Rating Board addressed the 
issue of service connection for post traumatic stress 
disorder.  I don't think in terms of our appeals 
procedure we have an actual disagreement with that 
denial.  Are we going to take your presentation here 
today and state that you are disagreeing with that 
denial?

Mr. J.		I thought there was.

Ms. H		Yes, they denied . . . . .

Mr. D:		Why don't we go off the record.

(TAPE STOPPED)

Mr. D:		Yes, we have a Notice of 
Disagreement on the issue of PTSD but we did not 
have a Statement of the Case issued so we'll be 
addressing that as well.  What I mean by that, Ms. 
H, is that if we're not able to grant service 
connection for post traumatic stress disorder, what 
we'll be doing is sending you some type of a 
Statement of the Case and it will have another one 
of these 9 Forms.  

Ms. H:	Okay.

Mr. D:		And, the point being there, you 
might say to yourself, well, I've already completed 
one of these.  Why are they sending me another.  
Well, it's because it's just a supplemental issue.  
So, as procedure, I want to make sure we have that 
covered and kind of try to avoid confusion down the 
road.  All right, that's all I have on that issue.  

Mr. J:		On the rheumatoid arthritis, let me 
ask you, Ms. H, what joints do you have problems 
with?  Can you explain that?

Ms. H:	Yes, sir.  Both of my hands and 
sometimes, my feet, both of my big toes on my left 
and my right foot, sometimes I have like short, 
throbbing pains, and my hands.  My hands, they hurt 
like all the time.  

Mr. J:		You had a consultation, I believe, 
which was done in February '96 which was pertaining 
to the rheumatoid arthritis and you are presently 
under treatment for that.  So, what you're saying 
is that your hands are involved, are your wrists or 
your elbows?

Ms. H:	It's my hands that hurt and sometimes, I 
get like a little pain right up in here.  

Mr. J:		It goes up your arm, in your wrist 
area?

Mr. H:		Yes, right.  Mostly.

Mr. J:		And, your toes on both feet?

Mr. H:		Yes.

Mr. J:		Okay.  How often do you see the 
doctor for this treatment?

Ms. H:	Okay, now, for that, they gave me some 
medicine that I could take for it.  And, they've 
been going backwards and forwards.  I've been going 
like to Dr. B[] or different people like that to 
try and find out as far as they wasn't seeing a lot 
on my x-rays or whatever.  So, I'm still going back 
now to find out.  I just went to the doctor again 
for my hands like maybe, maybe six weeks or so ago.  
I took some more x-rays and everything.  So, I'm in 
the process of trying to get my arthritis taken 
care of, too, along with my other issues that's 
going on.  Id. At 9-11.  

. . . 

Mr. J:		That's all I have on the rheumatoid 
arthritis, Mr. D.

Mr. D:		This report, it's February 12, 1996, 
and it mentions a positive rheumatoid factor and 
then it says undefined musculoskeletal complaints.  
I guess my question for you, Ms. H, is since that 
time, since February 1996, have they actually 
firmed up a diagnosis of rheumatoid arthritis?  Id. 
At 11.  

 . . . 

Mr. D:		All right.  Thanks for that 
testimony.  I think the questions asked and 
responses are certainly complete.  There was 
reference earlier to the release forms that have 
been filed.  We'll being acting on those as well as 
getting updated records from our VA Medical Center 
here in town, in trying to resolve these issues.  
Once again, we note, that we do have in the file an 
expanded Notice of Disagreement and that's on the 
matter of service connection for post traumatic 
stress disorder and we will be addressing that as 
well.  The veteran understands the appellate 
procedures in terms of that claim.  That you will 
be getting a new VA Form 9 with the Statement of 
the Case if we're not able to satisfy that claim.  
I want to thank you, Ms. H for coming in today and 
giving your testimony.  Id. At 18.  

Clearly, had there even been a question as to whether an 
appeal had been initiated in regard to arthritis/rheumatoid 
arthritis, there was ample opportunity for the Hearing 
Officer to have raised the matter at the hearing, as, in 
fact, was done in regard to the issue of PTSD.  The Hearing 
Officer unmistakably distinguished the procedural posture of 
each of the claims, one being for PTSD, for which an appeal 
had been initiated but for which a statement of the case had 
not been issued, and the other claim for rheumatoid 
arthritis, for which an appeal had been initiated and for 
which a statement of the case had been issued.  The Board 
notes that following the hearing, the appellant submitted 
treatment records in association with the claim, as had been 
invited by the Hearing Officer at the hearing.  Moreover, at 
no time prior to the filing of the August 1998 VA Form 9, in 
which "joint problems and body aches to include rehumatod 
[sic] arthritis," was specifically referenced, was the 
appellant informed of any procedural defect in regard to the 
claim of entitlement to service connection for rheumatoid 
arthritis  Rather, in a September 1998 supplemental statement 
of the case, the AOJ again addressed the issue of entitlement 
o service connection for joint pain and body aches, to 
include rheumatoid arthritis.  

Therefore, the Board recognizes now, as the AOJ recognized 
then, that the appellant properly initiated an appeal in 
regard to joint pain and body aches, to include rheumatoid 
arthritis.  We further find that thereafter the appellant 
perfected the appeal via the February 1998 hearing transcript 
and the February 1998 VA Form 9.  The procedural requirements 
for having perfected an appeal in regard to joint problems 
with body aches, to include rheumatoid arthritis have been 
satisfied.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203 (2007).  Accordingly, the Board has jurisdiction to 
review the appeal with respect to the issue of entitlement to 
service connection for rheumatoid arthritis.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and anxiety disorder, is granted.  

A timely substantive appeal has been received in regard to 
the issue of entitlement to service connection for joint 
pains and body aches, to include rheumatoid arthritis.  


REMAND

The Board notes that service connection for an acquired 
psychiatric disorder, to include PTSD and anxiety disorder, 
has herein been granted.  Remaining on appeal before the 
Board are various other disorders for which service 
connection is being sought.  While the April 2005 VA examiner 
stated that it was impossible to provide an opinion in regard 
to whether the symptoms associated with the remaining claimed 
disorders on appeal were attributable to "medically 
unexplained chronic multisymptom illnesses" as a result of 
service in the Persian Gulf, (See examination request (Jan. 
2005)), the AOJ has not had an opportunity to make a 
determination as to whether claimed disorders on appeal are 
associated with the service-connected acquired psychiatric 
disorder.  

In that regard, the Board notes that a December 1995 VA 
mental examination report shows a diagnosis of decrease in 
short-term memory and difficulty concentrating since 
separation, and a December 1995 general medical examination 
report reflects a diagnosis of some hair and weight loss.  A 
December 1997 record, which reflects a diagnosis of anxiety 
disorder, also notes physiologic reactivity, such as 
shortness of breath, diarrhea, diaphoreses, and hot and cold 
flashes.  The March 2005 VA PTSD examination report notes 
symptoms to include difficulty concentrating, speech 
impairment when extremely stressed, and cramping and stomach 
symptoms when anxious.  A March 2005 VA ophthalmic 
examination report reflects complaints of visual changes, and 
headaches associated with stress.  Other treatment records 
reflect complaints of aches and pains, lethargy, and 
headaches in January 1998, complaints of an onset of flatus 
and regurgitation, with an assessment gastroesophageal reflux 
disease (GERD) in May 1999, as well as complaints of ongoing 
flaking skin condition on the scalp and forehead, and a 
December 1999 impression of gastric pain, most likely from 
GERD with exacerbations by stress and poor eating and 
lifestyle patterns.  The Board finds that further development 
is necessary.  

In addition, the appellant is claiming entitlement to service 
connection for rheumatoid arthritis.  A March 2005 VA 
examination report shows a diagnosis of rheumatoid arthritis.  
An April 2005 report notes unexplained complaints; multi-
system illness, to include generalized arthralgia.  

In regard to a visual disorder, the Board notes that a July 
1989 entrance examination report shows visual acuity of 
20/100 on the right and 20/200 on the left, "refraction by 
lens" was noted, and her eyes were assigned a profile of 
"2."  The appellant stated that she had been wearing 
glasses since the age of 17.  An April 1990 record notes 
visual acuity of 20/200 on the right and 20/100 on the left.  
A December 1990 optometric record shows visual acuity of 
20/100 on the right and 20/70 on the left.  The assessment 
was ambylopia, right eye.  A November 1993 report of 
examination shows visual acuity on the right was 20/70 and 
20/100 on the left.  Her eyes were assigned a profile of 
"1."  She denied having eye trouble on the accompanying 
medical history.  

Corrected vision was noted to be 20/20, bilaterally, in 
November 1995.  A December 1995 VA examination report notes 
visual acuity was 20/70 on the right and 20/25 on the left.  

On VA examination in March 2005, the optometrist entered 
diagnoses to include, "ocular manifestations of allergies 
(concretions, cysts, papillae inj.)", "dermatochalasis/tr 
lenticular chgs.," dry eye/light sensitivity, and refractive 
error.  The examiner noted that light sensitivity was often 
associated with myopia and that the appellant's change in 
vision was quite normal for her visual status.  The examiner 
added that the fact that she only began to wear spectacles at 
age 19 was "interesting," as myopia near the appellant's 
refractive error, generally tended to present considerably 
earlier with a student or teacher noting in-classroom 
problems.  

On VA examination in May 2007, the examiner stated the 
following:

Basically, pt has progressed from mild 
myopia noted prior to induction ([] 1987) to 
4D of myopia as of 3/05 c&p exam.  The most 
typical presenting complaint during the 
entire f/u period was "change in vision" 
(including 3/05 appt here), which is c/w 
progressive myopia.  Although BVA has 
typically been better in L eye than R eye, 
there is a note regarding 20/20 VA ou x 
11/95, and substantiating clinical support 
for "amblyopia" od is not provided (esp 
cover testing), which would not be c/w 
changing visual os and which would be 
unrelated to her military service.  

The examiner opined that the appellant's subjective 
complaints of change in vision were due to continued changes 
in refractive error.  The examiner stated that although the 
appellant's myopic progression was atypical for gender and 
age, it was not unheard of.  The examiner added that 
development of myopia to the degree in this case would have 
been expected at a younger age.  The examiner opined that the 
appellant's adult onset progression of myopia was unrelated 
to service.  The Board finds that further development is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to a VA physician for review.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner provide an opinion as to 
whether any joint problems, body aches, 
fatigue, cough, shortness of breath, 
vision problems, weight loss, stomach 
cramping, nausea, diarrhea, to include 
irritable bowel syndrome, skin disorder 
manifested by itching, hair loss, 
headaches, speech changes, 
stress/depression, sleep difficulty, 
memory loss, and concentration problems 
are related to the service-connected 
acquired psychiatric disorder, to include 
PTSD and anxiety disorder.  In addition, 
the examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that a diagnosis of 
rheumatoid arthritis is related to active 
service, and if so, whether any of the 
above are manifestations of rheumatoid 
arthritis.  

If any of the above noted symptoms are not 
related to the service-connected acquired 
psychiatric disorder, or otherwise to a 
service-related disease or injury, the 
physician should identify any underlying 
pathology for the symptoms associated with 
the claimed disorders, to include in 
regard to rheumatoid arthritis.  If no 
underlying pathology is identified, an 
opinion as to whether it is at least as 
likely as not that there are objective 
indications of chronic disability due to 
undiagnosed illnesses or combination of 
undiagnosed illnesses that became manifest 
either during active duty in the Southwest 
Asia theater of operations during the 
Persian Gulf War or to a degree of 10 
percent or more, following such service, 
or is otherwise related to service.  Each 
of the noted symptoms above should be 
accounted for in the report and a complete 
rationale should accompany all opinions 
provided.  

2.  The AOJ should schedule the appellant 
for a VA examination with an 
ophthalmologist.  The claims file should 
be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner respond to the following:  1) 
Did a visual disorder clearly and 
unmistakably preexist active service?  If 
so, identify the disorder as a disease or 
a congenital or developmental defect.  2)  
Does the evidence clearly and unmistakably 
establish that any identified disease or 
injury in regard to vision was not 
aggravated during service?  3) In regard 
to refractive error/myopia, was there a 
superimposed injury or disease shown 
during service?  A complete rationale 
should accompany all opinions provided.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


